Title: From George Washington to Philip John Schuyler, 15 May 1782
From: Washington, George
To: Schuyler, Philip John


                        
                            Dear Sir
                            Head Quarters 15th May 1782
                        
                        Your favor of the 3d instant, covering the Counterpart of an additional Contract with M. Duer, came safe.
                        I have taken the earliest Opportunity to transmit it to Mr Morris, accompanied with a Copy of your Letter.
                        I am much obliged by your Care & Attention in this Business—and with perfect Esteem & Regard
                            I am Dear Sir Your most Obedient humble Servant
                        
                            Go: Washington

                        
                    